

117 S1159 IS: To amend the Tariff Act of 1930 to enhance the authority of U.S. Customs and Border Protection to share information with respect to merchandise suspected of violating intellectual property rights with rights holders and other interested parties.
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1159IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. Grassley introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Tariff Act of 1930 to enhance the authority of U.S. Customs and Border Protection to share information with respect to merchandise suspected of violating intellectual property rights with rights holders and other interested parties.1.Enhanced authority to share information with respect to merchandise suspected of violating intellectual property rightsSection 628A of the Tariff Act of 1930 (19 U.S.C. 1628a) is amended—(1)in subsection (a), by striking paragraph (1) and inserting the following:(1)shall provide to the person information that appears on the merchandise, including—(A)its packaging, materials, and containers, including labels; and (B)its packing materials and containers, including labels; and; and(2)in subsection (b)—(A)in paragraph (3), by striking ; and and inserting a semicolon;(B)in paragraph (4), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(5)any other party with an interest in the merchandise, as determined appropriate by the Commissioner..